Citation Nr: 9922297	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of recurrent ventral hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1962 to August 
1966 and from November 1972 to June 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1995 from the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased 
(compensable) evaluation for recurrent ventral hernia.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 21, 1999, at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

The veteran's service connected residuals of recurrent 
ventral hernia are currently manifested by the presence of 
tender and painful scarring in the surgical area with no 
evidence of recurrence since the most recent surgery and no 
objective evidence that belt support is needed.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for 
residuals of recurrent ventral hernia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.118, Diagnostic Code (DC) 7804 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptomatology attributable to 
his service-connected residuals of recurrent ventral hernia 
is more severe than currently evaluated.  He alleges that he 
is unable to perform certain jobs because his ability to bend 
is hampered by the disability.  


Factual Background

Service medical records reveal that the veteran underwent a 
cholecystectomy in March 1982.  He subsequently developed a 
bulge in the medial portion of that incision, which was 
diagnosed as a ventral hernia in 1985.  He underwent a 
ventral herniorrhaphy and hernia repair in November 1985.  
The veteran underwent a physical examination in May 1986 by a 
Medical Board.  The diagnosis was recurrent ventral hernia.  
He underwent repair of the hernia with a surgical mesh 
material in June 1986, with restrictions placed on him 
precluding lifting more than ten pounds, pushing and pulling.  
He was noted to be on these restrictions for a year, as 
documented in a March 1987 treatment record.  The veteran 
underwent another medical board examination in November 1988.  
The diagnosis was recurrent ventral hernia, status post 
repair, times three.  

The report from an April 1990 VA examination revealed the 
history of gall bladder surgery, with development of 
incisional hernia, which was repaired four times.  The 
complaints noted were of pain in the incisional area while 
lifting.  Findings included a healed 7-inch scar denoting 
gall bladder scars.  A small 2-centimeter defect was present 
in the midsection of the scar.  No herniation was present and 
the scar was nontender.  The diagnosis was recurrent 
incisional hernia.  

VA outpatient clinical records dated from 1992 to 1994 are of 
record.  In May 1992, the veteran presented with complaints 
of pain and swelling of the right upper quadrant.  He was 
noted to have a 10-centimeter bulge in that area, but not 
significant.  X-ray study of the abdomen in May 1992 was 
normal.  In June 1992, he underwent hernia repair by 
dissecting all the way into his abdomen and suturing a large 
piece of Marlex mesh on the inside with mattress sutures and 
closing the fascia over this.  In July 1994, the veteran was 
seen for complaints related to the incisional hernia 
enlarging, and was referred to surgery clinic for further 
evaluation.  The surgery clinic found no evidence of 
recurrence of the hernia.  

In October 1994, the veteran underwent a VA examination.  
Complaints of sharp pain and tenderness aggravated by 
lifting, stooping and bending were noted.  He was noted to 
take no medications for pain.  Objective findings noted that 
the hernia had not recurred.  There was tenderness to 
palpation over the scar, but no masses or organomegaly.  The 
veteran weighted 207.3 pounds.  His maximum weight of the 
past year was 204.  He had complete blood count, and was not 
malnourished.  He complained of occasional nausea, frequent 
diarrhea and/or occasional constipation.  Abdominal 
disturbance complained of was sharp "RVQ" pain.  The 
diagnosis rendered was "RVQ" ventral hernia, status post 
repair times four without recurrence; status post 
cholecystectomy.

The report from an August 1997 VA examination revealed a 
history of cholecystectomy and of subsequent development of 
recurrent hernias with 4 hernia repair surgery.  The veteran 
was noted to have complaints of "grabbing sharp pain" for 
the past week in the right upper quadrant of the abdomen.  He 
described extreme pain with bending and difficulty arising 
from bending.  He also complained of diarrhea for the past 
five days with cramping, but that the stools were beginning 
to firm.  Upon physical examination, the veteran had mild to 
moderate right upper quadrant tenderness.  There were no 
masses and no organomegaly.  He complained of abdominal 
discomfort in the form of cramping pain.  There was no food 
intolerance.  He complained of recent nausea, but no 
vomiting.  He denied anorexia, but admitted malaise and 
general weakness.  The was no weight loss.  The diagnoses 
were status post cholecystectomy and probable acute viral 
gastroenteritis.  

The veteran also underwent a VA scar examination in August 
1997.  The current symptoms attributable to scarring included 
occasional itching.  On physical examination, a diagonal 
right upper quadrant scar that measured 1 centimeter by 22 
centimeters was noted.  It was slightly sensitive and tender.  
At the proximate mid point of the scar there was a vertical 
scar that intersected it.  The vertical scar measured 1 by 6 
centimeters.  On the lateral right abdominal wall there was a 
stab wound scar that measured 2 centimeters by 2 centimeters.  
The scars were sensitive and tender. 

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that he has not sought medical treatment 
for a long time for symptoms related to his service-connected 
residuals of a recurrent ventral hernia.  He stated that he 
generally avoided doctors.  He testified that he does not use 
a belt for support, indicating that his support comes from 
the "discs" inserted in his abdomen during the surgeries.  
The veteran further noted that these "discs" made it 
difficult for him to bend.  He stated that the area is tender 
to the touch.  He testified that he does not use any type of 
medication to treat symptoms related to his recurrent hernia.  
The veteran testified that he is restricted from working 
other than as a forklift operator due to the restrictions on 
lifting.  

Analysis

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a)(West 1991); that is, he has presented a claim that 
is plausible.  See Proscelle v. Derwinski,  2 Vet. App. 629 
(1992).  He has not alleged any records of probative value 
that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a)(West 1991), is satisfied.

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  Because the veteran is seeking an 
increased disability rating, the more recent medical evidence 
is of greatest probative value, although the veteran's 
disability must also be viewed in light of its medical 
history as a whole.  See 38 C.F.R. § 4.1 (1998).

38 C.F.R. § 4.113 (1998) states that there are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do no lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (1998).

Under 38 C.F.R. § 4.114 (1998) ratings under DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code, which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).

A noncompensable evaluation is warranted for a postoperative 
ventral hernia that is healed, with no disability and a belt 
not indicated.  A 20 percent rating is warranted for a 
ventral hernia that is small, not well supported by a belt 
under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent evaluation 
requires large postoperative ventral hernia not well 
supported by belt under ordinary conditions.  38 C.F.R. Part 
4, DC 7339.

A 10 percent rating is warranted for a superficial scar, 
which is tender and painful upon objective examination. DC 
7804.

The veteran is noted to be evaluated separately for residuals 
of postoperative cholecystectomy.  By rating decision of 
January 1998 he was awarded a 10 percent evaluation for the 
disability, effective July 3, 1997.  Prior to that time the 
cholecystectomy was evaluated as noncompensable.  The RO 
utilized 38 C.F.R.
 § 4.114, DC 7318, governing the removal of the gall bladder. 
Under this provision, a 10 percent rating is warranted for 
mild symptoms and a 30 percent rating is warranted for severe 
symptoms.

Upon review of the evidence, the Board finds that a rating of 
10 percent is warranted for the ventral hernia on the basis 
of tender and painful scars, pursuant to DC 7804.  The Board 
notes that the scars were found to be tender on both the VA 
examinations of October 1994 and August 1997.  

However, the veteran's hernia was found to not have recurred 
in July 1994 VA treatment records and in the October 1994 and 
August 1998 examinations.  The abdominal symptoms noted in 
the 1998 VA examination were attributable to probable viral 
gastritis.  After the surgery in 1992, there is no evidence 
of a small hernia, not well supported by a belt under 
ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Thus, a 20 percent 
evaluation would not be warranted under DC 7339.  

Furthermore, upon the RO's assignment of a 10 percent 
evaluation for the residuals of cholecystectomy as of July 3, 
1997, the problem of pyramiding arises.  The 10 percent 
evaluation for mild symptoms under DC 7318 covers symptoms 
arising from the same abdominal area involving both the 
hernia and the cholecystectomy.  These symptoms do not appear 
to be more than mild; thus a 30 percent evaluation would not 
be warranted under DC 7318, even with the hernia included as 
part and parcel of the cholecystectomy.  

The 10 percent evaluation for the tender and painful scar is 
a separate manifestation from the residuals of the 
cholecystectomy disorder.  Therefore, assignment of a 10 
percent evaluation under DC 7804 is found not to violate the 
provisions of 38 C.F.R. § 4.14.  See Esteban, Supra.



ORDER

An increased evaluation of 10 percent for service-connected 
residuals of ventral hernia is granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

